Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

      Claims 25, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 24-26, 31-35 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (10,357,670).
Wu shows;
22.  A fall arrest device, comprising:
      an extendable and retractable lifeline (13) wound about a rotatable drum (2); and 
      a brake arrangement (200) comprising a rotatable brake body (10) arranged to rotate in response to rotation of the drum;
     wherein rotation of the rotatable brake body applies a braking force to the drum as the lifeline is being retracted onto the drum.

25.   The fall arrest device of claim 22, wherein the rotational axis (A) of the rotatable drum (2) and the rotational axis (A) of the rotatable brake body (10) are aligned in the same direction.
26.   The fall arrest device of claim 22, further comprising a driver portion directly or indirectly attached to and configured to rotate with the rotatable drum, the driver portion configured to drive the rotation of the rotatable brake body (note para. 19 below).
It is recognized that, in some embodiments, the shaft 10 rotates with the hub 2, and in other embodiments, the hub 2 rotates around the shaft 10, i.e., the shaft 10 is stationary with respect to the rotating hub 2. It will be apparent to those of ordinary skill in the art that any arrangement in reverse or symmetrical adjustment of the inner structure of the line retraction device 100 or the speed reducer arrangement 200 of the present invention may be made to the disclosed embodiments without departing from the spirit and scope of the invention, and fall into the protection scope of the invention.
31.   The fall arrest device of claim 22, wherein the brake arrangement is a centrifugal brake arrangement.
32.    The fall arrest device of claim 31, wherein the centrifugal brake arrangement comprises at least one brake shoe (5) slidably and/or float-mounted on the rotatable brake body (10), wherein, in response to rotation of the rotatable brake body, the at 
33.   The fall arrest device of claim 32, wherein the at least one brake shoe is slidably and/or float-mounted on a rotatable seat driven by the rotatable brake body.
34.    The fall arrest device of claim 32, wherein the abutment surface comprises a brake lining (see para. (20) below).
This at least one contact surface 32 may be made from or coated with a frictional material, such as a material with a high coefficient of friction.
35.    The fall arrest device of claim 31, further comprising a re-winding mechanism (see para. (13)) configured to rewind the lifeline onto the drum.
38.   The fall arrest device of claim 22, wherein the drum (2) is mounted on a rotatable shaft (9), and the fall arrest device further comprises a speed responsive mechanism (200) arranged to stop the drum or shaft rotation above a predetermined rotational speed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


         Claims 22-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Ciabo (4,448,284) in view of Wu (10,357,670).
Ciabo shows;
 22.  A fall arrest device, comprising:
      an extendable and retractable lifeline (6) wound about a rotatable drum (5); and 
      a brake arrangement (12) comprising a rotatable brake body (11) arranged to rotate in response to rotation of the drum.
       Ciabo does not state that his brake (13, 14, 15) on his brake body applies a braking force to the drum as the lifeline is being retracted onto the drum.
       Wu shows a brake (4-7) on a brake body (10) wherein the brake applies a braking force to the drum as the lifeline is being retracted onto the drum.
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciabo, to comprise a brake on his brake body, as taught by Wu, in lieu of his brake, since it would have provided the predictable results of applying a braking force to his drum as the lifeline is being retracted onto the drum.
 23.   The fall arrest device of claim 22, wherein the rotational axis of the rotatable brake body (11) is spaced from the rotational axis (4) of the drum (5).

25.   The fall arrest device of claim 22, wherein the rotational axis of the rotatable drum and the rotational axis of the rotatable brake body are aligned in the same direction.
26.   The fall arrest device of claim 22, further comprising a driver portion (9) directly or indirectly attached to and configured to rotate with the rotatable drum, the driver portion configured to drive the rotation of the rotatable brake body.
27.   The fall arrest device of claim 26, wherein the driver portion comprises a drive ring (9) arranged substantially coaxially with the drum.
28.    The fall arrest device of claim 26, wherein the driver portion comprises a drive ring (9) having a rotational axis that is coaxial with the rotational axis (4) of the drum.
29.  The fall arrest device of claim 26, wherein the driver portion (9) comprises circumferential perimeter of the drum.
30. The fall arrest device of any of claim 26, wherein at least one of the driver portion (9) and the rotatable brake body (11) have gear or cog rings configured to drive the rotatable brake body.

32.    The fall arrest device of claim 31, wherein the centrifugal brake arrangement comprises at least one brake shoe (5, as taught by Wu) slidably and/or float-mounted on the rotatable brake body, wherein, in response to rotation of the rotatable brake body, the at least one brake shoe is configured to slidably move outwards from an inactive position towards an active position, wherein in the active position the at least one brake shoe contacts an abutment surface (17), which slows the rotation of the rotatable brake body.
33.   The fall arrest device of claim 32, wherein the at least one brake shoe is slidably and/or float-mounted on a rotatable seat (4) driven by the rotatable brake body.
34.    The fall arrest device of claim 32, wherein the abutment surface comprises a brake lining (17).
35.    The fall arrest device of claim 31, further comprising a re-winding mechanism (see claim 4) configured to rewind the lifeline onto the drum.
        Claims 38, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciabo (4,448,284) in view of Wu (10,357,670), as applied to claim 22 above, and further in view of Casebolt (2013/0105247).
      Ciabo does not show a speed responsive mechanism.

      a stop (133);
      a pawl carrier (162) arranged to rotate with the drum; and
     at least one pawl (172) pivotally-mounted on the pawl carrier, wherein each pawl is biased inwards by a pawl biasing member (180) towards an inactive position in which the pawl does not contact the stop.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a speed responsive mechanism, as taught by Casebolt, with the fall arrest device of Ciabo, since it would have provided the predictable results of stopping the drum or shaft rotation above a predetermined rotational speed.

39.   The fall arrest device of claim 38, wherein the speed responsive mechanism is separate from the brake arrangement.
42.   The fall arrest device of claim 38, wherein the speed responsive mechanism comprises:
      a stop;
      a pawl carrier arranged to rotate with the drum; and
     at least one pawl pivotally-mounted on the pawl carrier, wherein each pawl is biased inwards by a pawl biasing member towards an inactive position in which the pawl does not contact the stop,
     wherein when the drum reaches a threshold rotational speed, the at least one pawl pivots outwards against the force of the pawl biasing member into an active position such that the at least one pawl cannot rotate past the stop.
     Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciabo (4,448,284) in view of Wu (10,357,670), and Casebolt (2013/0105247), as applied to claim 38 above, and further in view of WO 2016/120614 to Jones (prior art Fig. 4).
Ciabo does not show an energy absorber device.
    Jones (prior art Fig.4) shows an energy absorber device comprises a resilient energy absorber ring (4).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an energy absorbing device, as taught by Jones (prior art Fig.4), with the fall arrest device of Ciabo, since it would have provided the predictable results absorbing energy if a load above a predetermined threshold is deployed when the speed responsive mechanism is deployed.
40.   The fall arrest device of claim 38, further comprising an energy absorber device arranged to be activated if a load above a predetermined threshold is deployed when the speed responsive mechanism is deployed.
41.   The fall arrest device of claim 40, wherein the energy absorber device comprises a resilient energy absorber ring.

s 22-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (6,810,997) in view of Wu (10,357,670).
      Schreiber (prior art Figs. 1-3) 
22.  A fall arrest device, comprising:
      an extendable and retractable lifeline (102) wound about a rotatable drum (103); and 
      a brake arrangement (107) comprising a rotatable brake body (110) arranged to rotate in response to rotation of the drum.
       Schreiber does not state that his brake (114, 115) on his brake body applies a braking force to the drum as the lifeline is being retracted onto the drum.
       Wu shows a brake (4-7) on a brake body (10) wherein the brake applies a braking force to the drum as the lifeline is being retracted onto the drum.
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schreiber, to comprise a brake on his brake body, as taught by Wu, in lieu of his brake, since it would have provided the predictable results of applying a braking force to his drum as the lifeline is being retracted onto the drum.
  23.   The fall arrest device of claim 22, wherein the rotational axis (at 111) of the rotatable brake body is spaced from the rotational axis (at 108) of the drum.

25.   The fall arrest device of claim 22, wherein the rotational axis of the rotatable drum and the rotational axis of the rotatable brake body are aligned in the same direction.
26.   The fall arrest device of claim 22, further comprising a driver portion (109) directly or indirectly attached to and configured to rotate with the rotatable drum, the driver portion configured to drive the rotation of the rotatable brake body.
27.   The fall arrest device of claim 26, wherein the driver portion comprises a drive ring (109) arranged substantially coaxially with the drum.
28.    The fall arrest device of claim 26, wherein the driver portion comprises a drive ring (109) having a rotational axis that is coaxial with the rotational axis of the drum.
29.  The fall arrest device of claim 26, wherein the driver portion comprises circumferential perimeter of the drum.
30. The fall arrest device of any of claim 26, wherein at least one of the driver portion (109) and the rotatable brake body have gear (110) or cog rings configured to drive the rotatable brake body.

32.    The fall arrest device of claim 31, wherein the centrifugal brake arrangement comprises at least one brake shoe (5) slidably and/or float-mounted on the rotatable brake body, wherein, in response to rotation of the rotatable brake body, the at least one brake shoe is configured to slidably move outwards from an inactive position towards an active position, wherein in the active position the at least one brake shoe contacts an abutment surface (117), which slows the rotation of the rotatable brake body.
33.   The fall arrest device of claim 32, wherein the at least one brake shoe is slidably and/or float-mounted on a rotatable seat driven by the rotatable brake body.
35.    The fall arrest device of claim 31, further comprising a re-winding mechanism (106) configured to rewind the lifeline onto the drum.
      Claims 38, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (6,810,997) in view of Wu (10,357,670), as applied to claim 22 above, and further in view of Casebolt (2013/0105247).
     Schreiber does not show a speed responsive mechanism.

      a stop (133);
      a pawl carrier (162) arranged to rotate with the drum; and
     at least one pawl (172) pivotally-mounted on the pawl carrier, wherein each pawl is biased inwards by a pawl biasing member (180) towards an inactive position in which the pawl does not contact the stop.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a speed responsive mechanism, as taught by Casebolt, with the fall arrest device of Schreiber, since it would have provided the predictable results of stopping the drum or shaft rotation above a predetermined rotational speed.

39.   The fall arrest device of claim 38, wherein the speed responsive mechanism is separate from the brake arrangement.
42.   The fall arrest device of claim 38, wherein the speed responsive mechanism comprises:
      a stop;
      a pawl carrier arranged to rotate with the drum; and
     at least one pawl pivotally-mounted on the pawl carrier, wherein each pawl is biased inwards by a pawl biasing member towards an inactive position in which the pawl does not contact the stop,
     wherein when the drum reaches a threshold rotational speed, the at least one pawl pivots outwards against the force of the pawl biasing member into an active position such that the at least one pawl cannot rotate past the stop.
     Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (6,810,997) in view of Wu (10,357,670) and Casebolt (2013/0105247), as applied to claim 38 above, and further in view of WO 2016/120614 to Jones (prior art Fig. 4).
Schreiber does not show an energy absorber device.
    Jones (prior art Fig.4) shows an energy absorber device comprises a resilient energy absorber ring (4).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an energy absorbing device, as taught by Jones (prior art Fig.4), with the fall arrest device of Schreiber, since it would have provided the predictable results absorbing energy if a load above a predetermined threshold is deployed when the speed responsive mechanism is deployed.
40.   The fall arrest device of claim 38, further comprising an energy absorber device arranged to be activated if a load above a predetermined threshold is deployed when the speed responsive mechanism is deployed.
41.   The fall arrest device of claim 40, wherein the energy absorber device comprises a resilient energy absorber ring.


36.    The fall arrest device of 31, wherein the rotatable brake body applies a braking force only when the drum rotates in a first direction to rewind the lifeline onto the drum.
37.    The fall arrest device of claim 36, wherein the brake arrangement comprises a one-way bearing or sprag clutch (118, 119) in operational communication with the rotatable brake body, such that the rotatable brake body freewheels when the drum rotates in a second direction opposite the first direction.
         Claims 22, 24, 25, 31-36, 38, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2013/0105247) in view of Morgan (2014/0117136).
Casebolt shows;
 22.  A fall arrest device, comprising:
      an extendable and retractable lifeline (155) wound about a rotatable drum (150). 
       Casebolt does not show a brake arrangement comprising a rotatable brake body arranged to rotate in response to rotation of the drum, wherein rotation of the 
     Morgan shows a brake arrangement (20a) comprising a rotatable brake body (55) arranged to rotate in response to rotation of a drum (6), wherein rotation of the brake body applies a braking force to the drum as a line is being retracted onto the drum.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a braking arrangement, as taught by Morgan to the drum of Casebolt, since it would have provided the predictable results of applying a braking force to the drum as the line is being retracted onto the drum.
24.    The fall arrest device of claim 22, wherein the rotatable brake body (55) engages the rotatable drum, such that the rotatable drum drives the rotation of the brake body.

31.   The fall arrest device of claim 22, wherein the brake arrangement is a centrifugal brake arrangement.
32.    The fall arrest device of claim 31, wherein the centrifugal brake arrangement comprises at least one brake shoe (80) slidably and/or float-mounted on the rotatable brake body, wherein, in response to rotation of the rotatable brake body, the at least one brake shoe is configured to slidably move outwards from an inactive position towards an active position, wherein in the active position the at least one brake shoe contacts an abutment surface (95), which slows the rotation of the rotatable brake body.
33.   The fall arrest device of claim 32, wherein the at least one brake shoe is slidably and/or float-mounted on a rotatable seat driven by the rotatable brake body.
34.    The fall arrest device of claim 32, wherein the abutment surface comprises a brake lining (on 95).
35.    The fall arrest device of claim 31, further comprising a re-winding mechanism (159) configured to rewind the lifeline onto the drum.

38.   The fall arrest device of claim 22, wherein the drum is mounted on a rotatable shaft, and the fall arrest device further comprises a speed responsive mechanism (172, 180) arranged to stop the drum or shaft rotation above a predetermined rotational speed.
39.   The fall arrest device of claim 38, wherein the speed responsive mechanism is separate from the brake arrangement.
42.   The fall arrest device of claim 38, wherein the speed responsive mechanism comprises:
      a stop (133);
      a pawl carrier arranged to rotate with the drum; and
     at least one pawl (172) pivotally-mounted on the pawl carrier, wherein each pawl is biased inwards by a pawl biasing member (180) towards an inactive position in which the pawl does not contact the stop,
     wherein when the drum reaches a threshold rotational speed, the at least one pawl pivots outwards against the force of the pawl biasing member into an active position such that the at least one pawl cannot rotate past the stop.
s 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2013/0105247) in view of Morgan (2014/0117136), as applied to claim 36 above, and further in view of Schreiber (6,810,997).
       Schreiber teaches a one-way bearing (21).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a one-way bearing, as taught by Schreiber, in operational communication with the brake body, since it would have provided the predictable results of the rotatable brake body freewheels when the drum rotates in a second direction opposite the first direction.
37.    The fall arrest device of claim 36, wherein the brake arrangement comprises a one-way bearing  (21) in operational communication with the rotatable brake body, such that the rotatable brake body freewheels when the drum rotates in a second direction opposite the first direction.
s 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (2013/0105247) in view of Morgan (2014/0117136) , as applied to claim 38 above, and further in view of WO 2016/120614 to Jones (prior art Fig. 4).
         Casebolt does not show an energy absorber device.
    Jones (prior art Fig.4) shows an energy absorber device comprises a resilient energy absorber ring (4).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an energy absorbing device, as taught by Jones (prior art Fig.4), with the fall arrest device of Casebolt, since it would have provided the predictable results absorbing energy if a load above a predetermined threshold is deployed when the speed responsive mechanism is deployed.

41.   The fall arrest device of claim 40, wherein the energy absorber device comprises a resilient energy absorber ring.
Applicant’s arguments with respect to claim(s) 22-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding to the rejection of claim 25 under 35 USC 112, if the rotational axis of the drum and brake body are parallel then they are not aligned.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634